Citation Nr: 1121433	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  03-08 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for metastatic cancer of the lymph nodes from January 1, 2003.

2.  Entitlement to a rating in excess of 30 percent for residuals of lung cancer--chronic obstructive pulmonary disease (COPD), from January 1, 2003 to April 14, 2006.

3.  Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C. § 1114(s) from January 1, 2003 to April 14, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In October 2002, the RO discontinued (reduced) a 100 percent rating assigned for service-connected cancer of the lung and assigned in its stead a 30 percent rating for residuals thereof (COPD), effective January 1, 2003.  The RO also reduced the rating for metastatic cancer of the lymph nodes from 100 to 0 percent, effective January 1, 2003, and terminated entitlement to SMC under the provisions of 38 U.S.C. § 1114(s), effective January 1, 2003.  The Veteran appealed to the Board.

The Veteran testified at a March 2005 Board hearing.  The Board remanded the case for additional development in August 2005.  In April 2008, while the case was in remand status, the agency of original jurisdiction (AOJ) increased the Veteran's rating for COPD from 30 to 100 percent, effective from April 14, 2006, and restored entitlement to SMC under 38 U.S.C. § 1114(s), effective from the same date.  The prior decision with respect to the evaluation of metastatic cancer of the lymph nodes was confirmed and continued.

Although the AOJ, in its April 2008 decision, granted the maximum rating available for the Veteran's COPD and re-established the Veteran's entitlement to SMC, those awards were not made effective from January 1, 2003; the effective date of the reductions undertaken in October 2002.  Inasmuch as the AOJ did not grant the complete benefit sought for the entire period from January 1, 2003 to April 14, 2006, issues pertaining to his entitlement during that time frame remain in appellate status.  See, e.g., AB v. Brown, 6 Vet. App. 35 (1993) (if a claimant files a notice of disagreement in response to a decision, and a subsequent decision awards a benefit, but less than the maximum benefit available, the pending appeal is not abrogated).

The Board again remanded the case for further development in February 2009.  


FINDINGS OF FACT

1.  By January 1, 2003, lung cancer and metastatic cancer of the lymph nodes were shown to have resolved and treatment had ended at least 6 months earlier.

2.  From January 1, 2003, the Veteran had a FEV-1/FVC ratio of 62 percent predicted, consistent with COPD; the Veteran was not shown to have a FEV-1 of between 40 to 55 percent predicted, a FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min until July 12, 2005, when a FEV-1 of 53 percent was shown.

3.  From September 30, 2005 to April 14, 2006, a 100 percent rating is warranted for a recurrence of cancer of the lung, treated with chemotherapy with the last treatment cycle completed December 28, 2005.  (A 100 percent rating was already in effect for lung disability beginning April 14, 2006.)

4.  From January 1, 2003 to July 12, 2005, the Veteran was in receipt of a 100 percent evaluation for PTSD; however, he was not additionally service-connected for a disability or disabilities evaluated as 60 percent or more disabling; and was not shown to be permanently and substantially confined to his immediate premises due to service-connected disabilities.

5.  From July 12, 2005 to April 14, 2006, the Veteran was in receipt of a 100 percent evaluation for PTSD and an additional 60 percent evaluation or higher has been assigned for lung disease for this period.


CONCLUSIONS OF LAW

1.  The reductions of the 100 percent ratings for metastatic cancer of the lymph nodes and cancer of the lung were proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), Part 4, Diagnostic Codes 6819, 7914 (2010).

2.  From January 1, 2003, the criteria for a compensable evaluation for metastatic cancer of the lymph nodes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.105(e), 4.119, Diagnostic Code 7914 (2010).

3.  From January 1, 2003 to September 30, 2005, the criteria for a compensable evaluation for cancer of the lung have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.97, Diagnostic Code 6819 (2010).

4.  From September 30, 2005, to April 14, 2006, a 100 percent rating is warranted for cancer of the lung.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.105(e), 4.97, Diagnostic Code 6819 (2010).

5.  From January 1, 2003 to July 12, 2005, the criteria for an evaluation in excess of 30 percent for evaluation for COPD, residuals of non-small cell cancer of the lung, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.97, Diagnostic Code 6604 (2010).  

6.  From July 12, 2005, to September 30, 2005, the criteria for an evaluation of 60 percent for evaluation for COPD, residuals of non-small cell cancer of the lung, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.97, Diagnostic Code 6604 (2010).  

7.  From January 1, 2003 to July 12, 2005, the criteria for special monthly compensation under the provisions of 38 U.S.C. § 1114(s) have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.351, 3.352, 3.1000 (2010).

8.  From July 12, 2005 to April 14, 2006, the criteria for special monthly compensation under the provisions of 38 U.S.C. § 1114(s) have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.351, 3.352, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a December 2004 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  September 2005 and February 2009 letters addressed the Veteran's claims for an increased evaluation and provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, VCAA notice was not issued prior to the rating decision on appeal.  However, the Veteran was provided notice of a proposed reduction along with a rating decision proposing such a reduction in June 2002.  Furthermore, the RO cured any VCAA notice deficiency by issuing corrective notice in a February 2009 letter.  The RO readjudicated the case in a June 2010 supplemental statement of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

VA regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2010).  Furthermore, the regulations provide that the Veteran is to be notified of the contemplated action (reduction or discontinuance) and given detailed reasons therefore, and is to be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The Veteran is also to be informed that he or she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. §§ 3.105(e),(h) (2010).

As set forth in greater detail below, the Board finds that the RO provided the Veteran with appropriate notice of the proposed reductions in 2002.  

The Veteran's VA and private treatment records, VA examinations, and lay statements have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in April 2002, April 2006, and May 2006.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disabilities at issue; and contain a discussion of the effects of the Veteran's service-connected disabilities on the Veteran's occupational or daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are for consideration; and accordingly, has assigned ratings where the evidence of record establishes distinct time periods where the Veteran's service-connected disabilities result in symptoms that would warrant different ratings.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The regulations provide that the RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested or the Veteran requests a predetermination hearing but fails to appear without good cause and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In the present case, the Veteran was notified of the RO's intent to (1) reduce a 100 percent evaluation for cancer of the lung to 30 percent, which rating would then be based on COPD; (2) reduce a 100 percent evaluation for metastatic cancer of the lymph nodes to 0 percent; and (3) terminate SMC based on housebound status.  This was done by a letter and proposed rating decision in June 2002.  The Veteran was afforded an opportunity to have a predetermination hearing and was given at least 60 days in which to present additional evidence. 38 C.F.R. §§ 3.105(e), (i).  Final action to reduce the 100 percent evaluations was taken pursuant to 38 C.F.R. § 3.105(e) on October 18, 2002.  The reductions were made effective beginning January 1, 2003.

Based on a review of this procedural history, it appears that the RO complied with all of the requirements of 38 C.F.R. § 3.105(e).  The Veteran was notified of his rights.  He was given an opportunity for a hearing and time to respond.  Finally, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not contended that these provisions were not complied with.  Therefore, the Board finds that the reductions for cancer of the lung, metastatic cancer of the lymph nodes, and SMC were procedurally proper.  As such, the Board will address the Veteran's request for higher ratings and SMC during the period from January 1, 2003, to April 14, 2006.

Diagnostic Code 6819 governs malignant neoplasms of any specified part of the respiratory system.  Under Diagnostic Code 6819, a rating of 100 percent continues beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastases, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819 (2010).

Similarly, Diagnostic Code 7914 governs malignant neoplasms of any specified part of the endocrine system.  This code was used to rate cancer of the lymph nodes.  Under Diagnostic Code 7914, a rating of 100 percent continues beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastases, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 7914 (2010).

An April 2001 note shows that the Veteran was diagnosed with left adenocarcinoma with papillary features on the left.  Pre-radiation staging with mediastinal lymph node sampling was positive for carcinoma.  

An April 2002 VA examination shows that the Veteran's non-small cell lung cancer was treated with radiation therapy and chemotherapy and did remarkably well with remission of the lung cancer.  The medical evidence of record shows that thereafter, no additional radiation treatment or other therapeutic procedures were undertaken to treat the Veteran's lung cancer until September 2005 when a pathology report revealed squamous cell carcinoma of the left upper lobe and left lower lobe of the lung.  

A June 2002 letter from the Veteran's VA physician shows that the Veteran was diagnosed in December 2000 with non-small cell lung cancer and that he was treated with chemotherapy and radiation therapy.  His response to therapy was good; however, he still carried a diagnosis of cancer and had some associated respiratory problems related to his disease.  His most recent CT scan showed a persistent density surrounding the left pulmonary artery that required careful follow-up with intervention required with disease progression.  VA treatment records dated in 2003 show that the Veteran's lung cancer continued to be in remission with no new symptoms and no recurrence.  

VA treatment records indicate that carcinoma of the mediastinal lymph nodes was treated in conjunction with the Veteran's lung cancer.  Since the April 2002 VA examination, there had been no local recurrence or metastasis of the Veteran's lung cancer or any cancer of the lymph nodes; thus, it was no longer appropriate to rate the Veteran's cancer as 100 percent disabling under Diagnostic Codes 6819 or 7914.  The Board finds, therefore, that the discontinuance of the 100 percent ratings, effective January 1, 2003, was appropriate.  

Because there had been no local recurrence or metastases, effective January 1, 2003, the Veteran was rated based on residual COPD.  See 38 C.F.R. § 4.97, Diagnostic Code 6819 (2010).  This was rated as 30 percent disabling from January 1, 2003.  Nevertheless, VA treatment records show that the Veteran had a recurrence of lung cancer, diagnosed by pathology on September 30, 2005.

A May 2005 CT of the thorax showed a new lesion in the posterior right upper lung and enlargement of the speculated mass in the superior segment of the left lower lung.  An August 2005 CT of the chest revealed changes in the left upper lobe adjacent to mediastinum which could be post-radiation fibrosis, but a recurrent neoplasm, particularly posterior to the left hilum could not be excluded.  A September 2005 CT of the chest revealed severe parenchymal lung disease.  

On September 30, 2005, the Veteran underwent a left pneumonectomy with lymph node sampling.  The Veteran was found to have a tumor in the left lower lobe and left upper lobe with the appearance of squamous cell carcinoma.  It was felt that this was a new primary tumor in a patient with a history of pervious lung carcinoma which resolved status post chemotherapy and radiation.  The smaller focus of tumor in the left upper lobe was representative of metastasis.  No tumors were seen in a sampling of 29 lymph nodes.  

The Veteran underwent chemotherapy in October 2005 for stage IV lung cancer.  An October 2005 CT revealed multiple loculated air-fluid levels in the post-pneumonectomy space on the left side.  The findings were found to be most likely indicative of a bronchopleural fistula and/or infection in the post-pnumonectomy space.  

The Veteran was seen for his final cycle of chemotherapy on December 28, 2005.  

A January 2006 treatment report notes that the Veteran had a long history of lung cancer with recent pneumonectomy for recurrent disease involving two lobes of the lung.  The Veteran was status post four cycles of chemotherapy following surgery.  A CT scan showed probable progression with hilar and mediastinal nodes.  The Veteran was to have a repeat CT of the chest in March 2006.  If progressive disease was documented at the next scan, consideration would be given to palliative chemotherapy.  A March 2006 CT scan showed resolution of the right pretracheal, subcarinal and hilar node without further treatment.  

A March 2006 VA pulmonary note reflects a diagnosis of lung cancer in 2000, which returned in 2005.  

An April 2006 VA examination included a review of the claims file and VA medical records.  The Veteran was noted to have a history of lung cancer diagnosed in November 2000.  The tumor was treated with chemotherapy, radiation, and experimental dendritic cell vaccine.  Beginning in January 2005, a routine CT scan detected a lesion revealed several new nodules up to 2.4 centimeters in size in the upper lobe of the right lung.  These were thought to be "probably inflammatory or infectious" rather than malignant.  

On subsequent CT examinations completed in March 2005, May 2005, August 2005 and September 2005, the left-sided mass in the superior segment of the lower lobe continued to increase slowly in size.  In contrast, the changes in the right lung improved significantly by March 2005 although they were still present in May 2005, they were not commented on again in either of the two subsequent scans.  The radiologist commented in March 2005 that the substantial improvement of the right lung lesions indicated their "infectious origin."

Because of continuing increases in the size of the lesion in the superior segment of the left lower lobe, the Veteran underwent a left pneumonectomy on October 1, 2005.  The pathology report showed a primary squamous cell lung cancer in the left lower lobe corresponding to the CT scans.  A second smaller lesion in the left upper lobe was found and felt by pathology to be a metastasis within the lung.  No tumor was seen in any of the 29 lymph nodes removed at surgery. 

The VA examiner stated that this cancer was almost certainly a new malignancy and was not related to the prior lung cancer originally diagnosed in 2000.  In that regard, the pathology report stated, "It is morphologically different than the patient's previous carcinoma.  It is felt that this is a new primary tumor in a patient with a history of a pervious lung carcinoma which resolved status post chemotherapy and radiation."  Following the diagnosis of a new primary lung cancer, chemotherapy was given for a total of a four cycles.  

Following the completion of chemotherapy, a chest CT scan performed on January 11, 2006 showed new ill-defined nodular densities in the right lung and enlargement of right hilar and mediastinal nodes that were concerning for metastatic disease but also consistent with an infections etiology.  The most recent March 2006 CT scan showed interval resolution or decrease in the size of these nodular densities and stable small lymph nodes in the mediastinum.  Overall, the radiologist felt that the changes seen on January 2006 were likely inflammatory or infectious and not due to metastic cancer. 

Thus, the VA examiner concluded that there was no recurrence of the original service-connected lung cancer.  However, a new lung cancer had developed and did require more extensive lung surgery and additional chemotherapy.  There was no evidence for metastic cancer of the lymph nodes; all 29 lymph nodes removed at surgery were negative for tumor.  The disease in the right lung appeared at that time to have been consistently inflammatory and infectious in nature and did not represent malignancy.  The VA oncology examiner indicated that he was not qualified to comment on questions related to the Veteran's pulmonary symptoms from COPD.  Although he was not a specialist in this area, the VA examiner stated that he would normally anticipate that the total pneumonectomy required for the treatment of the new lung cancer would result in a worsening of overall lung function.  The VA examiner also stated that a review of hematology and oncology clinic notes dated in 2003 and 2004 did not refer to the Veteran being housebound. 

A December 2006 treatment note shows that the Veteran's lung cancer, status post pneumonectomy and chemotherapy seemed to be in remission. 

A January 2008 pulmonary clinic note shows that the Veteran had a left pneumonectomy in October 2005.  The pathology report revealed disease in two different lobes.  The Veteran was given four cycles of chemotherapy.  He had a follow-up CT scan which showed enlargement of right hilar and mediastinal nodes, but on a follow-up scan in March 2006, this had resolved without further treatment, indicating that they were likely inflammatory.  The Veteran had continued dyspnea on exertion since his pneumonectomy, which was also chronic with COPD.  

VA treatment notes dated in 2009 show that the Veteran's lung cancer was in remission, and had been stable since 2006.  

VA treatment records show that the Veteran had a recurrence of lung cancer, diagnosed by pathology on September 30, 2005.  Although an April 2006 VA examiner found that this was a new malignancy, noting that it was morphologically different than the patient's previous carcinoma; the Board notes that the Veteran was initially service-connected for lung cancer on a presumptive basis, as secondary to exposure to an herbicide agent.  (See August 2001 Rating Decision).  Further, the Veteran's lung cancer diagnosed in September 2005 was of the same type, recurred in the same location (the left upper lobe), and has been characterized by VA treatment records as a recurrence of the Veteran's previous lung cancer.  As such, the Board finds that from September 30, 2005, a 100 percent evaluation is warranted under Diagnostic Code 6819 for malignant neoplasms of the respiratory system.  

The Veteran is shown to have been treated with four cycles of chemotherapy, with the last cycle occurring on December 28, 2005.  There has been no evidence of recurrent disease since that time.  This was confirmed by a March 2006 CT scan, and by an April 2006 VA examination.  Current VA treatment records continue to show that the Veteran has not had recurrence of his lung cancer since December 2005.  The Board finds, therefore, that a 100 percent rating would be assignable for lung cancer until June 28, 2006, six months after the discontinuance of treatment for cancer under Diagnostic Code 6819.  See 38 C.F.R. § 4.97, Diagnostic Code 6819 (2010).  However, the Veteran has been previously awarded a 100 percent rating for disease of the lung (COPD) from April 14, 2006.  Consequently, the rule against pyramiding prevents the award of the 100 percent rating for lung cancer beyond April 14, 2006.  The result is that the Veteran is awarded a 100 percent rating for lung disease (cancer or COPD) from September 30, 2005, to the present.

The Board notes that there has been no evidence of recurrence of a cancer of the lymph nodes such that a separate rating is warranted under Diagnostic Code 7914.   In that regard, lymph node sampling completed in conjunction with a September 2005 pneumonectomy showed that no tumors were seen in a sampling of 29 lymph nodes.  An April 2006 VA examiner also noted such findings, concluding that there was no evidence for metastic cancer of the lymph nodes.  

Given the award explained above for lung cancer from September 30, 2005, the only remaining question with respect to lung disease is whether a higher rating can be assigned for service-connected lung disability from January 1, 2003, when the 100 percent rating was reduced, to September 30, 2005, when the 100 percent rating is again assigned for lung disease.  

The Veteran was assigned a 30 percent evaluation under Diagnostic Code 6604 for COPD, residuals of cancer of the lung.  

The Veteran's residuals of non-small cell cancer of the lung were rated as analogous to COPD under Diagnostic Code 6604.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2010).  The Board notes, however, that both the general rating formula for restrictive lung diseases, and Diagnostic Code 6604 for COPD provide the following criteria:

A 30 percent disability rating is assigned for FEV-1 of 56- to 70- percent predicted, or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) 56- to 65-percent predicted.

A 60 percent disability rating is assigned for FEV-1 of 40- to 55- percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

A 100 percent disability rating for findings that show FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2010).  

A July 2002 VA treatment report shows that a pulmonary function test demonstrated a FEV-1/FVC ratio of 62 percent which is consistent with COPD.  A July 12, 2005, VA treatment report noted that the Veteran had a FEV-1 of 2.2L or 53 percent predicted.  

A May 2006 VA opinion shows that prior to an October 2005 left pneumonectomy, the Veteran had 30 percent disability corresponding to an FEV1 of 2.67L or 62 percent predicted shown on June 2002.  Pre-operative spirometry on September 2005 showed an FEV1 of 2.2L.  As of an April 14, 2006 pulmonary function test, the FEV1 was 1.61L or 39 percent predicted with a severe restrictive impairment (TLC 52 percent predicted).  The Veteran required supplemental oxygen due to the exercise-induced desaturation (83 percent) with walking on room air).  The VA examiner opined that much of the decrement in function was related to the pneumonectomy performed for squamous cell cancer, but there also was a progression of COPD as judged by the decrement in FEV1 from 2.7L to 2.2L from 2002 to 2005.  There was no data on pulmonary hypertension in the chart.  Given the above data, the VA examiner found that the Veteran was severely impaired from a respiratory standpoint, equating a 100 percent disability.  

In a July 2007 statement, the Veteran reported that he was on an exterior oxygen support system due to the loss of his left lung in September 2005, and he was on continuous oxygen support for 24 hours a day, 7 days a week.  He was also being treated for lymph gland problems and the VA medical center.

Medical evidence of record shows that from January 1, 2003 to July 12, 2005, the Veteran had a FEV-1/FVC 62 percent of the predicted value, consistent with COPD and consistent with the 30 percent rating assigned.  Diagnostic Code 6604.  From January 1, 2003, to July 12, 2005, the Veteran is not shown to have a FEV-1 of between 40 to 55 percent predicted, a FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min to warrant a higher 60 percent evaluation under Diagnostic Code 6604.  38 C.F.R. § 4.97.  It was on July 12, 2005, that the FEV-1 of 53 percent of the predicted value was disclosed, which was consistent with a 60 percent rating  under Diagnostic Code 6604.  As such, the Board finds that a rating in excess of 30 percent is not warranted for COPD until July 12, 2005, when a 60 percent rating is warranted.  

Turning to the question of entitlement to SMC under 38 U.S.C.A. § 1114(s) for the period from January 1, 2003, to April 14, 2006, the Board notes that SMC is payable under this provision when a veteran has a service-connected disability rated as total and has additional service-connected disability independently ratable at 60 percent or more, or by reason of service-connected disability is permanently housebound.

As the Board has discussed above, the Veteran's 100 percent ratings assigned for  cancer of the lung (Diagnostic Code 6819) and metastatic cancer of the lymph nodes (Diagnostic Code 7914) were reduced, effective January 1, 2003.  From January 1, 2003, the Veteran no longer had a disability rated 100 percent disabling and additional service-connected disability or disabilities independently ratable at 60 percent or more.  For the reasons already articulated regarding the lung cancer and lymph node cancer, the Board finds that the RO's discontinuance of the Veteran's eligibility for SMC under 38 U.S.C.A. § 1114(s), effective January 1, 2003, was appropriate.  

The Veteran has been in receipt of a 100 percent evaluation for posttraumatic stress disorder (PTSD) since February 28, 2001.  From January 1, 2003 to April 14, 2006, the Veteran had additional service-connected disabilities of (1) COPD, rated 30 percent disabling; (2) chloracne/cystic acne, rated 10 percent disabling, (3) tinnitus, rated 10 percent disabling, (4) persistent sinus tachycardia, mild left ventricular hypertrophy, heart disease with mitral regurgitation, and aortic insufficiency, rated 10 percent disabling; and (5) bilateral hearing loss and metastic cancer of the lymph nodes, both assigned noncompensable ratings.  

However, per this decision, the Board has assigned a 60 percent rating for COPD effective from July 12, 2005 and a 100 percent disability rating for cancer of the lung, effective from September 30, 2005.  Thus, as of July 12, 2005, the Veteran has a disability rated 100 percent disabling (PTSD) and an additional service-connected disability rated at 60 percent or more (lung disease) separate and distinct from the Veteran's PTSD.  Thus, the Board finds that from July 12, 2005 the Veteran is entitled to SMC based on the provisions of 38 U.S.C.A. § 1114(s).  

The remaining question to be determined in this case is whether from January 1, 2003 to July 12, 2005, the Veteran was permanently and substantially confined to his immediate premises due to his service-connected disabilities.  
Based on its review of the record, the Board concludes that from January 1, 2003 to July 12, 2005, the criteria for SMC based on the provisions of 38 U.S.C.A.§ 1114(s) have not been met.

VA treatment records dated from 2003 to 2005 show that the Veteran was seen frequently at the VA medical center in Lexington for treatment related to both service-connected and nonservice-connected disabilities.  

August 2005 and December 2005 VA psychological screens show that the Veteran did not lack the cognitive status to make decisions related to physical safety (i.e., he did not have a history of wandering/elopement, was not a danger to self or others, did not have a court appointed legal guardian, was not legally committed, and did not have a physical or mental impairment that increased the risk of harm to self or others) and the Veteran was shown to be independent in mobility.  

During an April 2006 VA examination for evaluation of the Veteran's lung cancer, the VA examiner noted that a review of hematology and oncology clinic notes dated in 2003 and 2004 did not refer to the Veteran being housebound. 

An April 2006 VA examination for aid and attendance or housebound status included a review of the Veteran's claims file.  The VA examiner found that the Veteran was not permanently bedridden and was not hospitalized at that time.  The Veteran could travel beyond his current domicile and was driven to the examination by a family member.  The Veteran had dizziness once or more per day which affected his ability to ambulate one or more times weekly.  The Veteran also had breathing impairment due to lung cancer.  He could perform all functions related to self-care.  The Veteran had a slow, halting gait due to dyspnea and difficulty in pulling an oxygen tank.  He had a diagnosis of advanced lung cancer, status post total removal of the left lung, status post chemotherapy, radiation therapy, vaccine therapy, and ongoing vaccine therapy.  His disability resulted in severe effects on chores, recreation, and traveling, and prevented shopping, exercise, and sports. 

In a June 2006 statement from the Veteran's wife, she reported that the Veteran had been disabled since August 2001 due to lung cancer.  He was on oxygen and was not able to drive or do anything around the house.  She was unable to get a job outside of the home because she had to take the Veteran to the VA medical center twice a week.  

Although medical and lay evidence shows that the Veteran is disabled and limited in his mobility and daily activities due to his service-connected disabilities; the evidence of record does not establish that the Veteran was substantially confined to his immediate premises due to his service-connected disabilities from January 1, 2003 to July 12, 2005.  Instead, the Veteran is shown to have appeared for numerous medical appointments at the VA medical center; and an April 2006 VA examination shows that the Veteran could travel beyond his current domicile.  As such, the Board finds that from January 1, 2003 to July 12, 2005, special monthly compensation under the provisions of 38 U.S.C. § 1114(s) is not warranted.

In reaching the above conclusions, with respect to the Veteran's claims, the Board has not overlooked the Veteran's statements with regard to the severity of his lung disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran and his wife has provided lay evidence with respect to the severity of the Veteran's lung cancer and COPD, and the Veteran's wife has provided lay evidence in support of the Veteran's claim for SMC.  The Veteran and his wife are competent to provide such testimony, and the Board finds that their statements are credible.  The Board has considered the lay evidence presented with respect the severity of the Veteran's disabilities and associated limitation of function in evaluating his claim for SMC.  However, the lay evidence presented does not establish that the Veteran was permanently and substantially confined to his immediate premises from January 1, 2003 to July 12, 2005.  

The Board notes that with respect to the Veteran's rating claims, the Rating Schedule and the criteria set forth therein generally require medical expertise, which the Veteran has not been shown to have where these types of findings are not readily observable by a lay person.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, although the lay evidence presented has been considered by the Board, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been given greater probative weight in this case.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  

Consideration has also been given regarding whether any of the schedular evaluations discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the schedular criteria for the Veteran's service-connected disabilities are inadequate.  The Veteran's diagnosed lung cancer and COPD have been shown to be productive of considerable impairment of health and have required extensive treatment.  However, the Board finds that the Veteran's periods of treatment for lung cancer are adequately addressed by his 100 percent evaluations assigned during those time periods.   A notable increase in the Veteran's COPD has also been addressed by the Veteran's assigned 60 percent rating in July 2005 and 100 percent evaluation effective in April 2006.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

ORDER

From January 1, 2003, a compensable evaluation for metastatic cancer of the lymph nodes is denied.

From January 1, 2003 to September 30, 2005, a compensable evaluation for cancer of the lung is denied.

From September 30, 2005 to April 14, 2006, a 100 percent rating is granted for cancer of the lung, subject to the law and regulations governing the payment of monetary benefits. 

From January 1, 2003 to July 12, 2005, an increased rating for COPD is denied.

From July 12, 2005, to September 30, 2005, a 60 percent rating for COPD is granted, subject to the laws and regulations governing the award of monetary benefits.

From January 1, 2003 to July 12, 2005, entitlement to SMC based the provisions of 38 U.S.C. § 1114(s) is denied.  

From July 12, 2005 to April 14, 2006, entitlement to SMC based the provisions of 38 U.S.C. § 1114(s) is granted, subject to the law and regulations governing the payment of monetary benefits. 



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


